Citation Nr: 1400532	
Decision Date: 01/07/14    Archive Date: 01/23/14

DOCKET NO.  10-40 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office, Muskogee Education Center, in Muskogee, Oklahoma


THE ISSUE

Entitlement to an effective date earlier than February 6, 2008 for the grant of educational benefits under Chapter 30, Title 38, United States Code for a correctional officer on-the-job training program with Kern Valley State Prison.


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from November 1998 to November 2002.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2010 administrative decision regarding entitlement to education benefits by the Education Center of the Department of Veterans Affairs (VA), Regional Office (RO) in Muskogee, Oklahoma.  

This matter was previously before the Board in March 2013 and was remanded for further development.  It has now returned to the Board for further appellate consideration.  In its remand, the Board directed that the RO obtain evidence as to the date VA received notice of the approval of the program at issue.  Upon further review, the Board finds that such a date is not necessary to adjudicate the Veteran's claim as it could not possibly provide the Veteran with an earlier effective date, as is further discussed below.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).


FINDINGS OF FACT

1.  In December 2009, VA received the Veteran's application for correctional officer training program at the Kern Valley State Prison, California Department of Corrections, from February 27, 2006 to February 27, 2008; the Veteran has received educational benefits from February 6, 2008 to February 27, 2008. 

2.  The Veteran has previously received educational benefits for training with the California Department of Corrections from November 7, 2005 to February 24, 2006.  

3.  The date the educational institution certified was February 27, 2006, the Veteran's first date of employment in the training position with Kern Valley State Prison.  

4.  Kern Valley State Prison was approved for training effective on February 6, 2008, approximately two years after the Veteran began his training.  


CONCLUSION OF LAW

The criteria for an effective date earlier than February 6, 2008 for the grant of educational benefits under Chapter 30, Title 38, United States Code for a correctional officer on-the-job training program with Kern Valley State Prison have not been met. 38 U.S.C.A. §§ 3014, 3677, 5113 (West 2002); 38 C.F.R. § 21.7131 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  There are some claims, however, to which those duties do not apply. Livesay v. Principi, 15 Vet. App. 165, 178 (2001).  Specifically, it has been held that those duties do not to apply to claims that, as in this case, turn on statutory interpretation.  Smith v. Gober, 14 Vet. App. 227, 231-2 (2000).  The law as mandated by statute, and not the evidence, is dispositive of this appeal. Mason v. Principi, 16 Vet. App. 129 (2002); see also Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994) (where application of the law to the facts is dispositive, the appeal must be terminated because there is no entitlement under the law to the benefit sought.)  As such, no further action is required pursuant to the to the duties to notify and assist and can have no effect on the appeal. 

Legal Criteria

VA will pay educational assistance to a Veteran pursuing a program of apprenticeship or other on-the-job training only after 1) the training establishment has certified his enrollment in the training program as provided in 38 C.F.R. § 21.7152; and 2) VA has received from the Veteran and the training establishment a certification of hours worked. 38 U.S.C.A. §§ 3034, 3680; 38 C.F.R. § 21.7140(c)(2). Section 21.7152 provides that the educational institution must certify the Veteran's or servicemember's enrollment before he or she may receive educational assistance.  This certification must be in a form specified by the Secretary and contain such information as the Secretary may specify. 38 C.F.R. § 21.7152. 

An otherwise eligible Veteran shall receive Chapter 30 benefits only when enrolled in a course of education which has been approved by the approving agency for the State where the educational institution is located. 38 U.S.C.A. §§ 3034, 3672.  With regard to approval of training on the job, a State approving agency may approve such a program only after reviewing various factors, including the wages to be paid to Veteran participants, the training content of the course; the length of the training period; considerations including space, equipment, instructional material, and instructor personnel; record-keeping by the course provider, and other factors defined by law.  The training establishment is required to submit a written application for approval which covers all these factors. 38 U.S.C.A. §§ 3034, 3677. 

Upon determining that an educational institution has complied with all requirements, the State approving agency will issue a letter to such institution containing information including the date of the letter, and the effective date of approval of the courses. 38 U.S.C.A. §§ 3034, 3678.  Furthermore, State approving agencies are required to report their activities to VA on a monthly or quarterly basis. 38 C.F.R. § 21.4154. 

When an eligible individual enters into training, the commencing date of an award of educational assistance is based on several factors.  When more than one regulatory paragraph applies pertaining to commencing dates, VA will award educational assistance using the latest of the applicable dates.  38 C.F.R. § 21.7131.

Analysis

The Veteran seeks education benefits for a correctional officer on-the-job training program which he has already completed.  In December 2009, VA received the Veteran's application for the correctional officer training program at the Kern Valley State Prison, California Department of Corrections.  The training dates were from February 27, 2006 to February 27, 2008; the Veteran listed the 24 month apprenticeship program as having been completed.  VA has awarded benefits only from February 6, 2008 to February 27, 2008; thus, the Veteran is still seeking approximately 24 months of education benefits.  In February 2009, the VA California Center for Education Services approved Kern Valley State Prison's application to train veterans, effective from February 6, 2008.

Historically, in an application dated in December 2002 and received by VA in March 2003, the Veteran applied for VA education benefits to obtain a bachelor's degree in administration of justice from Bakersfield College.  Subsequently, in 2008, the Veteran applied for education benefits for training with the California Department of Corrections beginning in November 2005; in the "remarks" section of the VA Form 22-1990, he stated that this was an "application for retro G.I. Bill benefits."  In a July 2008 decisional letter, the RO approved the Veteran's application and agreed to process payment for enrollment from November 7, 2005 to February 24, 2006, based on the Veteran's March 2003 application.  

Based on the foregoing, the Board has determined that the pending issue regards a subsequent award of educational assistance because the Veteran received prior educational benefits under Chapter 30, Title 38 of the United States Code and the objectives of the courses or training are related to a single career field as a correctional officer. See 38 C.F.R. § 21.35(c)(2).  If the award is the second or subsequent award of educational assistance for the program of education the veteran or service member is pursuing, the effective date of the award of educational assistance is the later of: (A) The date the educational institution certifies under paragraph (b) or (c) of 38 C.F.R. § 21.7131 or (B) The effective date of the approval of the course, or one year before the date VA receives the approval notice, whichever is later. 38 C.F.R. § 21.7131(a)(ii).

Under (A), in the Veteran's case, the date the educational institution certified was February 27, 2006.  This date is arrived at by looking at the Veteran's first date of employment in the training position with Kern Valley State Prison.  In the context of on-the-job training program, the date the educational institution certifies is defined as the first date of employment in the training position.  38 C.F.R. § 21.7131(c)(3).

Under (B), in the Veteran's case, the effective date of the approval of the course was February 6, 2008.  It is irrelevant when VA received approval notice, as the later of the two dates is to be used.  If February 6, 2008 is the later of the two dates, the Veteran cannot be given an earlier effective date.  If one year prior to the date VA received the approval notice is the later of the two dates, it would be after February 6, 2008; thus, the Veteran cannot be given an earlier effective date.  

In addition, when comparing the Veteran's date of employment of February 2006 with the effective date of approval in February 2008, the later of the two dates is still February 6, 2008.  Thus, an earlier effective date cannot be awarded.  See Taylor v. West, 11 Vet. App. 436 (1998) (A Veteran is not entitled to educational benefits under Chapter 30 where the commencement date was after the enrollment period.)  Thus, the Veteran's claim must be denied.

In his VA Form 9, the Veteran cited to 38 C.F.R. § 21.7131(a)(1)(D); however, that section is not applicable to the Veteran as it deals with the first award of education assistance for the Veteran.  As noted, above, this is not the Veteran's first award.  The Veteran also cites to 38 C.F.R. § 21.7131(c)(3); however, as noted above, this is only one of the possible dates of commencement, and, in the Veteran's case, it is not the later date.  

The Board also notes that in his May 2010 notice of disagreement, the Veteran reported that he wanted to be compensated for the entire 24 month program and that, in his opinion, the training department of Kern Valley State Prison was not prepared to assist veterans with their education benefits.  He further stated that he should be compensated for benefits that he earned though his service in the military.  The Board is without authority to grant eligibility to benefits simply because it might perceive the result to be equitable. See 38 U.S.C.A. §§ 503, 7194; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  "No equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress." Smith v. Derwinski, 2 Vet. App. 429, 432- 33 (1992) (citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)).  The authority to award equitable relief is committed to the discretion of the Secretary of VA under 38 U.S.C.A. § 503(a), and the Board is without jurisdiction to consider that which is solely committed to the Secretary's discretion. See McCay v. Brown, 9 Vet. App. 183, 189 (1996).  Therefore, this decision is dictated by the relevant statutes and regulations.  The claim must be denied based on a lack of entitlement under the law. See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 


ORDER

Entitlement to an effective date earlier than February 6, 2008 for the grant of educational benefits under Chapter 30, Title 38, United States Code for a correctional officer on-the-job training program with Kern Valley State Prison is denied.




____________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


